Case 2:19-cv-00501-AJS Document 1-1 Filed 05/01/19 Page 1 of 2

JS 44 (Rev. 12/12)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor super the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the

lerk of Court for the

 

I. (a) PLAINTIFFS

ANNE WEST and TOM BROWN

(b) County of Residence of First Listed Plaintiff

HARTFORD

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
The Sweet Law Firm, P.C., 186 Mohawk Drive, Pittsburgh, PA 15228

DEFENDANTS
DOCUSIGN, INC.

NOTE:

Attorneys (Jf Known)

 

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 US. Government

Plaintiff

O 2 US. Government
Defendant

 

IV. NATURE OF SUIT (Place an “x” in One Box

43> Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item III)

Only)
fOR

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State a1 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State G 2 © 2 Incorporated and Principal Place as as
of Business In Another State
Citizen or Subject of a oO 3 O 3 Foreign Nation 06 O06

Foreign Country

 

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument
150 Recovery of Overpayment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

Qo0 QO0000g0

go000 Q

 

©) 210 Land Condemnation
© 220 Foreclosure

© 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

& Enforcement of Judgment

 

O 440 Oth

 

  

PERSONAL INJURY

O 310 Airplane

© 315 Airplane Product
Liability

© 320 Assault, Libel &
Slander

© 330 Federal Employers’
Liability

© 340 Marine

OG 345 Marine Product
Liability

© 350 Motor Vehicle

© 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

© 362 Personal Injury -

 

Civil Rights

0 441 Voting

© 442 Employment

© 443 Housing/
Accommodations

© 445 Amer. w/Disabilities -
Employment

Bl 446 Amer. w/Disabilities -
Other

0 448 Education

PERSONAL INJURY

© 365 Personal Injury -
Product Liability

© 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

G 368 Asbestos Personal

Injury Product

© 625 Drug Related Seizure
of Property 21 USC 881
© 690 Other

 

© 423 Withdrawal
28 USC 157

__ PROPERTY RIGHTS _

O 820 Copyrights
© 830 Patent
© 840 Trademark

 

 

Liability

  
      

SOCIAL SECURITY

 

PERSONAL PROPERTY
© 370 Other Fraud
O 371 Truth in Lending
© 380 Other Personal
Property Damage
© 385 Property Damage
Product Liability

© 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

© 740 Railway Labor Act

© 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

S {0 791 Employee Retirement

© 463 Alien Detainee

© 510 Motions to Vacate
Sentence

© 530 General

© 535 Death Penalty

Other:

©} 540 Mandamus & Other

© 550 Civil Rights

© 555 Prison Condition

OG 560 Civil Detainee -
Conditions of

 

 

Confinement

Income Security Act

0 462 Naturalization Application

0 465 Other Immigration
Actions

(J 861 HIA (1395ff)

 

 

 

© 862 Black Lung (923)

© 863 DIWC/DIWW (405(g))
G 864 SSID Title XVI

CO 865 RSI (405(g))

  
 

© 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

OQ 09000 000 9000000

 

 
  

375 False Claims Act

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original O 2 Removed from GO 3  Remanded from © 4 Reinstatedor © 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened ae District Litigation
‘spect

 

VI. CAUSE OF ACTION

 

ct § 12101 et seq.

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Title Ill of the Americans with Disabilities

Brief description ofcause;
Public accommodation violation

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No

VIII. RELATED CASE(S)
IF ANY EI JUDGE Judge Arthur J. Schwab DOCKET NUMBER 15-Cv-1000

DATE SIGNATURE OF ATTORNEY OF RECORD

05/01/2019 /s/ Benjamin J. Sweet

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-00501-AJS Document 1-1 Filed 05/01/19 Page 2 of 2

JS 44AREVISED June, 2009
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
This case belongs on the ( oO Erie © sonnstown @© Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,

Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

PART B (You are to check ONE of the following)
1.@© This case is related to Number 15-cv-1000 . Short CaptionJahoda v. Foot Locker

2.© This case is not related to a pending or terminated case.

DEFINITIONS OF RELATED CASES:

CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS &CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC

I. CIVIL CATEGORY (Select the applicable category).
Ls Antitrust and Securities Act Cases
as Labor-Management Relations

O
3 oO Habeas corpus
4.@ civil Rights
i oO Patent, Copyright, and Trademark
6. O Eminent Domain
7 All other federal question cases
8 8 All personal and property damage tort cases, including maritime, FELA,
Jones Act, Motor vehicle, products liability, assault, defamation, malicious
prosecution, and false arrest
oO Insurance indemnity, contract and other diversity cases.
oO Government Collection Cases (shall include HEW Student Loans (Education),
V A Overpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types),
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.)

I certify that to the best of my knowledge the entries on this Case Designation
Sheet are true and correct

/s/ Benjamin J. Sweet
pate: 5/1/2019

 

ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
